        Case 1:13-cv-13286-FDS Document 196 Filed 05/06/19 Page 1 of 15




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


                                                CASE NO: 1:13-cv-13286-FDS
THE COMMONWEALTH OF
MASSACHUSETTS,

      Plaintiff,
                                             [Formerly Supreme Judicial Court for Suffolk
          and                                County, Massachusetts, CIVIL ACTION NO.
                                             2013-0479]
AQUINNAH/GAY HEAD
COMMUNITY ASSOCIATION, INC.
(AGHCA) and TOWN OF AQUINNAH,                Hearing Date: May 31, 2019
                                             Place: Courtroom 2
       Intervenor-Plaintiffs/Counterclaim-   Time: 9:00 a.m.
       Defendants,
                                             HONORABLE JUDGE F. DENNIS
        vs.                                  SAYLOR IV

THE WAMPANOAG TRIBE OF GAY
HEAD (AQUINNAH), THE
WAMPANOAG TRIBAL COUNCIL OF
GAY HEAD, INC., and THE                      LEAVE TO FILE GRANTED 5/06/2019
AQUINNAH WAMPANOAG GAMING
CORPORATION,

      Defendants/Counterclaim-Plaintiffs,

and

CHARLIE BAKER, in his official
capacity as GOVERNOR,
COMMONWEALTH OF
MASSACHUSETTS, et al.,

      Third-Party Defendants.




WAMPANOAG TRIBE OF GAY HEAD (AQUINNAH)’S SUR-REPLY IN
OPPOSITION TO TOWN OF AQUINNAH’S MOTION FOR ENTRY OF
                     JUDGMENT
              Case 1:13-cv-13286-FDS Document 196 Filed 05/06/19 Page 2 of 15



                                                                  TABLE OF CONTENTS

I. I N T R O D U C T I O N . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1


II. ARGUMENT........................................................................... 2


        A. The Tribe’s proposed form of final judgment satisfies the
           mandate; the Town’s proposed form of final judgment violates
           the mandate ....................................................................... 2


        B. In the alternative, reconsideration of this Court’s analysis
           regarding the requirement of Town-issued permits is
           appropriate and should be rescinded. .......Error! Bookmark not
        defined.


        C. R e d h e r r i n g s s h o u l d n o t m i s d i r e c t t h i s C o u r t f r o m t h e e n t r y o f
           Final Judgment as proposed by the Tribe. .............................. 8


III. CONCLUSION ..................................................................... 10




                                                                                   i
        Case 1:13-cv-13286-FDS Document 196 Filed 05/06/19 Page 3 of 15



                                   TABLE OF AUTHORITIES

Cases

Ex Parte Young,
  209 U.S. 123 (1908) ............................................................... 10

Massachusetts v. Wampanoag Tribe of Gay Head (Aquinnah),
 853 F.3d 618 (1st Cir. 2017) .............................................. passim

Rhode Island v. Narragansett Indian Tribe,
 19 F.3d 685 (1st Cir. 1994) ................................................ passim

Sycuan Band of Mission Indians v. Roache,
  788 F.Supp. 1498 (S.D. Cal. 1992) .............................................. 7

United Keetoowah Band of Cherokee Indians v. Oklahoma,
 927 F.2d 1170 (10th Cir. 1991) ................................................... 7


Statutes

Indian Gaming Regulatory Act, 25 U.S.C. §§ 2701 et seq. (“IGRA”)
  ...................................................................................... passim


Other Authorities

A comprehensive list of enforcement action taken by the NIGC is
 located on its official web page at
 www.nigc.gov/commission/enforcement-actions. ........................... 7




                                              ii
         Case 1:13-cv-13286-FDS Document 196 Filed 05/06/19 Page 4 of 15



         Prevailing parties on appeal, Defendants1 Counterclaimants Wampanoag Tribe of

Gay Head (Aquinnah) and the Aquinnah Wampanoag Gaming Corporation (“AWGC”)

(collectively “Defendants” or “Tribe”), hereby submit this Sur-Reply in opposition to the

Motion for Entry of Final Judgment (the “Motion”) (Docs. 180-181) filed by Intervenor-

Plaintiff/Counterclaim-Defendant the Town of Aquinnah (“Town”). The Town has filed a

reply    memorandum      together   with   Intervenor-Plaintiff/Counterclaim-Defendant,    the
                                                                                            2
Aquinnah/Gay Head Community Association, Inc. (“AGHCA”) (Doc. 186-1)                            .

Additionally, Plaintiff Commonwealth of Massachusetts and Third-Party Defendants

Governor Charlie Baker, Attorney General Maura Healey, and Massachusetts Gaming

Commission Chairman Cathy Judd Stein (collectively referred to as “Commonwealth” or

“State”) has filed its own limited reply pleading. This Sur-Reply is also intended to be the

response to both reply briefs (assuming that leave to file such reply briefs and this Sur-Reply

is granted).

    I.      INTRODUCTION

         The Tribe advocates for the straightforward entry of judgment:

         For the reasons set forth in Massachusetts v. Wampanoag Tribe of Gay Head
         (Aquinnah), 853 F.3d 618, 629 (1st. Cir. 2017), Final Judgment is entered in
         favor of the Wampanoag Tribe of Gay Head (Aquinnah) and the Aquinnah
         Wampanoag Gaming Corporation (collectively “Tribe”). The Commonwealth
         of Massachusetts, the Town of Aquinnah and the Aquinnah Gay Head
         Community Association are permanently enjoined from asserting jurisdiction
         over, or interfering with, the Tribe’s rights under the Indian Gaming
         Regulatory Act, 25 U.S.C. §§ 2701 et seq.



1
  The Wampanoag Tribal Council of Gay Head, Inc., which was named as a party
defendant, was an entity created under the laws of the Commonwealth and no longer exists.
2
 The full caption in this matter should reflect that the name of Third Party Defendant
Chairman of the Massachusetts Gaming Commission has changed to Cathy Judd Stein.



                                              1
         Case 1:13-cv-13286-FDS Document 196 Filed 05/06/19 Page 5 of 15



         Notably, the Tribe’s proposed language does not extend to actions by the Tribe that

fall outside of the exercise of its rights under the Indian Gaming Regulatory Act, 25 U.S.C.

§§ 2701 et seq. (“IGRA”). In contrast, the Town (joined by the AGHCA) advocates for a

final judgment that enables the Town and the non-party Martha’s Vineyard Commission

(“MVC”) to interfere with the Tribe’s rights under IGRA. In support of their motion, the

Town and the AGHCA seek leave to file a reply brief that contains numerous

mischaracterizations of the Tribe’s position, based on incredulous and internally inconsistent

positions.    This Sur-Reply is submitted to deconstruct the Town’s and the AGHCA’s

arguments.

   II.       ARGUMENT

             A. The Tribe’s proposed form of final judgment satisfies the mandate; the
                Town’s proposed form of final judgment violates the mandate

         The Tribe sets forth in its Opposition Brief (Doc. 185) that (1) the Town’s Proposed

Form of Judgment violates the Mandate Rule (Doc. 185 at 5-8), and (2) the Tribe appealed,

and did not waive, those legal issues germane to this Court’s entry of preliminary injunctive

relief (Doc. 185 at 8-14). The Town’s and the AGHCA’s reply repeats the Town’s initial

argument that the reach of IGRA’s preemptive effect on local permitting laws was not

appealed by the Tribe. In doing so, the Town and the AGHCA adopt the classic tactic of

recasting the Tribe’s position, and then defeat their own re-characterization. To wit: the

Town and the AGHCA argue, “In the Tribe’s view, a party may lose on two independent

issues, appeal only one, and win a back-door reversal on the other so long as an appeals

court uses language like ‘reverse’ with reference to a lower court’s order” (Doc. 186-1 at 2).

The Tribe makes no such argument. Similarly, the Town and the AGHCA suggest that the

First Circuit opinion “unequivocally addresses the gaming issue only” (Doc. 186-1 at 2).



                                              2
       Case 1:13-cv-13286-FDS Document 196 Filed 05/06/19 Page 6 of 15



That too is an untrue characterization. Moreover, the Town and the AGHCA mischaracterize

the Tribe as stating “The Tribe maintains that the First Circuit held that IGRA preempts all

State and local regulation on all lands owned by the Tribe” (Doc. 185 at 4 – emphasis in

original). That too is grossly incorrect.3 These blatant mischaracterizations of the Tribe’s

argument are intended to obfuscate the reality that the Town’s Proposed Form of Final

Judgment violates the Mandate Rule, and that the legal issues germane to this Court’s

reasoning in granting preliminary injunctive relief were not waived.

       The Town and the AGHCA simply deny, without analysis, that the issues addressed

by the First Circuit do not involve the “permitting” issue. The Town relies on some non-

existent bright line between “gaming” issues and “permitting” issues, neither of which do

they even attempt to define. In its Opposition Brief, the Tribe demonstrates that the term

“gaming laws” is contextual under IGRA and encompasses a myriad of issues, including

permitting. This is consistent with the First Circuit’s analysis of laws “integral” to the

exercise of the Tribe’s gaming rights. Rhode Island v. Narragansett Indian Tribe, 19 F.3d

685, 705-06 (1st Cir. 1994). Ironically, in their effort to defeat the Tribe’s argument, the

Town and the AGHCA properly cite to and quote Narragansett (“that portion of jurisdiction

touching on gaming”) (emphasis added). As discussed further below, the First Circuit

reaffirmed Narragansett, in which the Appeals Court set forth a specific paradigm for

resolving future disputes over the “tenebrous” and nuanced issues of where IGRA’s

preemption of the Federal Act begins and ends. Massachusetts v. Wampanoag Tribe of Gay



3
  This mischaracterization of the Tribe’s position apparently incented the Commonwealth to
seek leave to file its limited reply pleading (Doc. 187-1), although it had not previously
weighed in on the propriety of the Town’s Motion. Contrary to the assertions in both reply
briefs, nothing in the Tribe’s Proposed Form of Final Judgment extends to tribal actions then
at issue that fall outside of that tribe’s rights under IGRA.

                                             3
        Case 1:13-cv-13286-FDS Document 196 Filed 05/06/19 Page 7 of 15



Head (Aquinnah), 853 F.3d 618, 624-26 (1st Cir. 2017). The Town’s Proposed Form of

Final Judgment ignores the First Circuit’s paradigm, 19 F.3d at 705-06, and advocates for

this Court to reject the First Circuit’s analysis.

        Inconsistent with their own analysis suggesting a bright line defining IGRA’s

preemption of the Federal Act, the Town and the AGHCA later concede in their reply brief

that the line is not “bright,” and try to harmonize this Court’s preliminary injunction with the

First Circuit’s distinction between “core” and “peripheral” laws (Doc. 186-1 at 4-5). In

doing so, the Town and the AGHCA distort and misstate Narragansett. The Town informs

this Court that the Narragansett court found “zoning, traffic control, advertising [and]

lodging to likely fall within the ‘peripheral’ category” (Doc.186-1 at 5). Actually, the

Narragansett court identified those laws, as the very type of laws which “may-or may not”

be subject to state control in the wake of its decision. 19 F.3d at 705 (“The crucial questions

which must yet be answered principally deal with the nature of the regulable activities which

may—or may not—be subject to state control, e.g., zoning, traffic control, advertising,

lodging”). Such a blatant misstatement by the Town and the AGHCA that Narragansett

concluded that such laws “would likely fall within the peripheral category” (Doc. 186-1 at

5) is reprehensible. In actuality, the Narragansett court was acutely aware that these issues

are fact-specific and should be resolved in tribal/state compact negotiations or in future

litigation:

        If these criss-crossing lines prove agonizingly difficult to decipher, let alone
        to administer, they ‘are no more or less so than many of the classifications
        that pervade the law of Indian jurisdiction (citation omitted). And in all
        events, the jurisdictional issues remain subject to further judicial intervention,
        pursuant to the Gaming Act, in a more fact-specific context, if the parties'
        compact negotiations collapse.’

19 F.3d at 706.



                                                 4
       Case 1:13-cv-13286-FDS Document 196 Filed 05/06/19 Page 8 of 15




       The Town and the AGHCA in their reply also deny that the Tribe’s “governmental

presence” has any bearing on the “permitting” issue (Doc. 186-1 at 3), even though the

Town argues the opposite in its initial supporting memorandum (Doc. 181 at 9), and even

though the Tribe’s governmental presence goes to the crux of the current dispute: tribal and

federal law (IGRA), not state or Town law, govern the construction of the gaming facility.

Yet again, the Town (and the AGHCA) fail to acknowledge that the Tribe is a functioning

government, referring to the Tribe as a “mere land-owner” with a private security force

(Doc. 186-1 at 8 and n.5). Their disrespect of the Tribe goes so far as to speculate that the

Tribe’s hired professional inspectors fail to meet state standards (Doc. 186-1 at 8, n.6),

despite the uncontroverted declaration submitted by the Tribe establishing the inspectors’

highly-qualified credentials, including their status under Massachusetts law (Doc. 185-1 at

¶¶ 15-17). The First Circuit rejected this Court’s analysis criticizing the Tribe’s ability to

perform basic governmental tasks, and noted that a major purpose of IGRA is to enable

tribes, with the governmental revenues generated by tribal gaming facilities, to develop

strong tribal governments. Aquinnah, 853 F.3d at 626. The First Circuit’s rejection of this

Court’s analysis underscores the issue here: that the legal underpinnings of this Court’s

order of preliminary injunction were raised by the Tribe and addressed/rejected by the

Appeals Court.




                                              5
        Case 1:13-cv-13286-FDS Document 196 Filed 05/06/19 Page 9 of 15



              B. In the alternative, reconsideration of this Court’s analysis regarding
                 the requirement of Town-issued permits is appropriate and should be
                 rescinded.

       The Tribe sets forth in its opposition that the Town’s Proposed Form of Final

Judgment violates the Mandate Rule, and further sets forth that the legal issues upon which

the preliminary judgment was based were not waived (Doc. 185 at 5-14). The Tribe’s

opposition brief then advocates in the alternative that if this Court otherwise believes that it

may enter the Town’s Proposed Form of Final Judgment, this Court should reconsider its

position based on the First Circuit’s analysis (Doc.185 at 14-19). Incredulously, the Town

and the AGHCA argue that there is no basis for reconsideration because there is no

intervening change in law and any reconsideration would be untimely (Doc. 186-1 at 5-6).

The First Circuit’s opinion in this matter is the intervening change in law, or more

accurately stated, the legal clarification that this Court erred regarding the law. The First

Circuit opinion is the intervening statement of the law upon which the motion for

reconsideration is based. The Town’s and the AGHCA’s reply brief repeatedly notes that the

Tribe’s points regarding reconsideration were previously raised and rejected by this Court

(Doc.185-1 at 6-8). By doing so, the Town and the AGHCA concede the point made

hereinabove: that the issues germane to the issuance of the preliminary injunction were

appealed to and addressed/rejected by the First Circuit. The Tribe seeks reconsideration of

those “rejected” arguments because the intervening law, the opinion issued by the First

Circuit, demonstrates that this Court got them wrong.

       The Town’s and the AGHCA’s analysis suggesting concurrent state and local

jurisdiction with the Tribe and the National Indian Gaming Commission (the “NIGC”) (Doc.

186-1 at 6-8) serves as a case in point regarding both this Court’s error in ordering




                                               6
       Case 1:13-cv-13286-FDS Document 196 Filed 05/06/19 Page 10 of 15



preliminary injunctive relief, and regarding the issue not being waived on appeal. The First

Circuit found IGRA and the Federal Act to be repugnant to one another. Aquinnah, 853 F.3d

at 627. IGRA sets forth a comprehensive regulatory scheme that is not compatible with

concurrent state jurisdiction. Narragansett, 19 F.3d at 705. Implementation of the Town’s

theory would create a situation where the Tribe could very well face conflicting directives

from the NIGC and the Town (or the MVC, or the Commonwealth) – classic repugnancy.

The Town’s and the AGHCA’s unsubstantiated insult to federal and tribal law is extended to

the NIGC by speculating that the NIGC is reneging on its statutory and regulatory duties

vis-à-vis the Tribe (Doc. 186-1 at 7). The NIGC not only has the capacity to take action, it

has indeed taken enforcement action, including closure orders, when public health and

safety are not adequately protected. See Crowell Declaration, submitted simultaneously

herewith at Exhibit A (Order closing of gaming facility operated by the Nooksack Tribe),

Exhibit B (Order closing of gaming facility operated by the Picayune Rancheria)4.

       Moreover, the Town’s and the AGHCA’s analysis that state and local law can be

enforced concurrently with federal and tribal law fails to address, and runs counter to, the

Tribe’s analysis, specific to IGRA, that state laws touching Indian gaming are preempted by

IGRA, and state jurisdiction can only be claimed through a gaming compact negotiated in

good faith and approved by the Department of the Interior (Doc. 185 at 18, citing United

Keetoowah Band of Cherokee Indians v. Oklahoma, 927 F.2d 1170, 1177 (10th Cir. 1991),

and Sycuan Band of Mission Indians v. Roache, 788 F.Supp. 1498, 1504 (S.D. Cal. 1992)).




4
  A comprehensive list of enforcement action taken by the NIGC is located on its official
web page at www.nigc.gov/commission/enforcement-actions. See also Crowell Declaration
at Ex. C.

                                             7
       Case 1:13-cv-13286-FDS Document 196 Filed 05/06/19 Page 11 of 15



       This Court also reasoned in granting preliminary injunctive relief that the Town

would act in good faith in the issuance of permits (Doc. 142 at 36, lines 21-23), but the only

fact-based issue presented in the current motions is that the Town refused to process a

permit requested by the power utility, Eversource. The Tribe submitted an uncontroverted

declaration that the Town failed to process the Eversource permit, and instead directed

Eversource to shut off power to the Tribe’s gaming site (Doc. 185-3 at ¶¶ 6-8). The Town

and the AGHCA in their reply attempt to contradict the Declaration by directing this Court

to “Town Mem, Ex. B,” which is a low-circulation newspaper article that does not even

address the application for a Town-issued permit. That is hardly controverting evidence –

the Town continues its failure to provide a scintilla of evidence that it will be irreparably

harmed by allowing tribal and federal law to govern the construction of the Tribe’s gaming

facility. The Tribe’s concern that the Town will not process permit applications is real and

well-justified in the wake of decades of opposition to the Tribe’s exercise of its rights under

IGRA. The Town’s most recent actions regarding the disconnection of power to the Tribe’s

gaming site serves as a poignant case-in-point.

              C. Red herrings should not misdirect this Court from the entry of Final
                 Judgment as proposed by the Tribe.

       The Town and the AGHCA inject several red herrings, and the Commonwealth

injects one red herring, that do not bear on the propriety of entering Final Judgment in the

form proposed by the Tribe.

       The first red herring is the Town’s and the AGHCA’s analysis as to whether the First

Circuit decision applies to Settlement Lands (Doc. 186-1 at 9-10). The Tribe’s Opposition

rejected the Town’s Proposed Form of Final Judgment as an attempt to narrow the scope of

the First Circuit’s opinion in an manner contrary to the well-reasoned analysis that IGRA’s



                                              8
       Case 1:13-cv-13286-FDS Document 196 Filed 05/06/19 Page 12 of 15



preemptive effect over the Federal Act is applicable to all eligible lands under IGRA. The

Tribe’s proposed judgment does not delineate any particular lands, but simply refers to the

First Circuit’s opinion. The Town is free to file new litigation against the Tribe and/or the

NIGC if it believes that the First Circuit opinion and analysis do not apply to lands other

than “Settlement Lands,” despite the NIGC’s and DOI’s determination that the Tribe’s

current proposed gaming site is eligible for gaming under IGRA. Similarly, the Town is free

to file new litigation if it believes that the Tribe is violating laws not otherwise preempted by

IGRA. But those challenges do not belong in this courtroom, where the First Circuit has

issued its clear mandate.

       The second red herring is the Town’s and the AGHCA’s baseless assertion that the

Tribe’s Proposed Form of Final Judgment would enjoin them from challenging “the Tribe’s

actions to any gaming facility, on any land, in perpetuity” (Doc. 186-1 at 10). The Tribe’s

Proposed Form of Final Judgment does no such thing. If the Town or the AGHCA believe

that any future actions by the Tribe are beyond the authority provided by the First Circuit

opinion, they may seek recourse against the Tribe and/or the NIGC at that time.

       The third red herring is the Town’s and the AGHCA’s footnote (Doc. 186-1 at 8, n.5)

that the Tribe has not asserted its sovereign immunity in this lawsuit, which somehow

allows the Town and the AGHCA to double-down in characterizing the Tribe as a “mere

land owner”). The argument is nonsensical and underscores the correctness of the Tribe’s

concerns regarding the Town’s continued opposition to the Tribe’s exercise of its sovereign

rights under IGRA. The argument in no fashion bears on the appropriateness of the Tribe’s

Proposed Final Judgment.




                                               9
          Case 1:13-cv-13286-FDS Document 196 Filed 05/06/19 Page 13 of 15



          The last red herring is the Commonwealth’s concern that the Commonwealth cannot

be subject to injunctive relief because of its Eleventh Amendment immunity (Doc. 187-1 at

2-3). However, this Court ruled that the Tribe’s counter-claims against the Third Party

Defendant State Officials are subject to this Court’s jurisdiction for prospective injunctive

relief pursuant to Ex Parte Young, 209 U.S. 123 (1908) (Doc. 95 at 30-31). Notably, the

Commonwealth merely advocates not to be named as a party subject to the injunction, and

does not advocate for entry of the Town’s Proposed Form of Final Judgment. Although the

Commonwealth is bound by the opinion of the First Circuit, its point is well taken as to the

Commonwealth being subject to the injunction, but not as to the Third Party Defendant state

officials. Accordingly, the Tribe is amenable to the following change in the Proposed Form

of Final Judgment to read:

          For the reasons set forth in Massachusetts v. Wampanoag Tribe of Gay Head
          (Aquinnah), 853 F.3d 618, 629 (1st. Cir. 2017), Final Judgment is entered in
          favor of the Wampanoag Tribe of Gay Head (Aquinnah) and the Aquinnah
          Wampanoag Gaming Corporation (collectively “Tribe”). The Third Party
          Defendant officials of the Commonwealth of Massachusetts, the Town of
          Aquinnah and the Aquinnah Gay Head Community Association are
          permanently enjoined from asserting jurisdiction over, or interfering with, the
          Tribe’s rights under the Indian Gaming Regulatory Act, 25 U.S.C. §§ 2701 et
          seq.

   III.      CONCLUSION

          For the reasons set forth herein, in the Tribe’s Response in Opposition to the Town’s

Motion, and as set forth in Massachusetts v. Wampanoag Tribe of Gay Head (Aquinnah),

853 F.3d 618, 629 (1st Cir. 2017), the Town’s Motion should be denied and final judgment

should be entered as proposed by the Tribe.

Dated: May 1, 2019                                     Respectfully Submitted,


                                                       s/ Scott Crowell
                                                       SCOTT CROWELL (pro hac vice)


                                               10
Case 1:13-cv-13286-FDS Document 196 Filed 05/06/19 Page 14 of 15



                                     CROWELL LAW OFFICE TRIBAL
                                     ADVOCACY GROUP LLP
                                     Sedona, Arizona, 86336
                                     Telephone: (425) 802-5369
                                     Fax: (509) 235-5017
                                     scottcrowell@clotag.net

                                     BRUCE SINGAL (BBO #464420)
                                     ELIZABETH MCEVOY (BB) # 683191)
                                     DONOGHUE, BARRETT & SINGAL
                                     One Beacon Street, Suite 1320
                                     Boston, MA 02108-3106
                                     Telephone: (617) 720-5090
                                     Fax: (617) 720-5092

                                    LAEL R. ECHO-HAWK (pro hac vice)
                                    MThirtySix, PLLC
                                    The Yard
                                    700 Pennsylvania Avenue, Second Floor
                                    Washington, D.C. 20003
                                    Telephone: (206) 271-0106
                                     lael@mthirtysixpllc.com

                                     Attorneys for Defendants/Counterclaim-
                                     Plaintiffs




                              11
       Case 1:13-cv-13286-FDS Document 196 Filed 05/06/19 Page 15 of 15



                               CERTIFICATE OF SERVICE

I, Scott Crowell, hereby certify that I filed through the ECF System and therefore copies of the
WAMPANOAG TRIBE OF GAY HEAD (AQUINNAH)’S SUR-REPLY IN
OPPOSITION TO TOWN OF AQUINNAH’S MOTION FOR ENTRY OF
JUDGMENT will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF). All non-registered CM/ECF participants will receive a copy of this
filing via USPS.

Dated: May 1, 2019

                                                   s/ Scott Crowell
                                                   SCOTT CROWELL




                                              12
